Case 2:20-cr-20303-BAF-DRG ECF No. 41, PageID.424 Filed 03/17/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
UNITED STATES OF AMERICA,
       Plaintiff,                                          Criminal No. 20-CR-20303
vs.                                                        HON. BERNARD A. FRIEDMAN
DEMETRIUS KIDD,
      Defendant.
_____________________________/
               ORDER DELAYING THE HEARING ON DEFENDANT’S
               MOTION TO SUPPRESS AND MOTION TO SUPPRESS
                    EVIDENCE IN VIOLATION OF FRANKS
                                              and
      ORDER DENYING DEFENDANT’S MOTION TO REQUIRE DISCLOSURE
       AND PRODUCTION OF GOVERNMENT INFORMANTS AND MOTION
           TO SUPPRESS STATEMENTS IN VIOLATION OF MIRANDA
                                              and
                ORDER DENYING THE PETITION FOR ACTION ON
               DEFENDANT’S CONDITIONS OF PRETRIAL RELEASE
               On March 16, 2021, this matter came before the Court on four motions filed by
defendant and a petition for action on defendant’s conditions of pretrial release [docket entry
40]. Defendant’s four motions are: (1) a motion to suppress evidence obtained in violation of
the Fourth Amendment [docket entry 19]; (2) a motion to suppress evidence obtained in
violation of Franks v. Delaware, 438 U.S. 154 (1978) [docket entry 27]; (3) a motion to require
disclosure and production of government informants [docket entry 29]; and (4) a motion to
suppress statements obtained in violation of Miranda v. Arizona, 384 U.S. 436 (1966) [docket
entry 30]. A hearing was held and argument heard. For the reasons stated on the record,


               IT IS ORDERED that the hearing on defendant’s initial motion to suppress
[docket entry 19] and Franks motion [docket entry 27] is postponed until Friday, April 20, 2021,
at 1:30 p.m. The government shall provide defense counsel the license plate information for
defendant’s home visitors as referenced in the search warrants at issue in this case and pursuant
Case 2:20-cr-20303-BAF-DRG ECF No. 41, PageID.425 Filed 03/17/21 Page 2 of 2




to an “attorney’s eyes only” protective order.


               IT IS FURTHER ORDERED that defendant’s motion to require disclosure and
production of government informants is denied without prejudice [docket entry 29].


               IT IS FURTHER ORDERED that defendant’s motion to suppress statements
obtained in violation of Miranda is denied [docket entry 30].


               IT IS FURTHER ORDERED that the petition for action on defendant’s conditions
of pretrial release is denied [docket entry 40].


                                             s/Bernard A. Friedman
                                             BERNARD A. FRIEDMAN
Dated: March 17, 2021                        SENIOR UNITED STATES DISTRICT JUDGE
       Detroit, Michigan
